Respectfully, I am unable to join with my brothers in affirming the judgment below as to the Ford Motor Company. (I am in agreement with the affirmance as to the Olson Company.) The judgment granting Ford's motion for a directed verdict is untenable and I would reverse it and remand for further proceedings, which would entitle the plaintiff Smith to a new trial against Ford.
The trial court found that the plaintiff proved the existence of a defect (the misalignment of the steering column) at the time the van was sold to him. However, the court below and the majority of this court do not consider that plaintiff falls squarely within the ambit of Lonzrick because plaintiff was unable to show that the misalignment occurred before Ford shipped the chassis to Olson, i. e., before the product left the hands of the manufacturer. I do not believe, however, that the word "manufacturer" must be interpreted so narrowly. The following language of Mobberly v. Sears, Roebuck  Co. (1965),4 Ohio App. 2d 126, 132 seems apt at this point:
"If a company puts out in its own name and as its own product machinery which is manufactured by another, it is subject to the same liability as though it were its manufacturer." *Page 56 
2 Restatement of Torts 2d, Section 400 (1965), states a similar position as follows:
"Selling as Own Product Chattel Made by Another.
"One who puts out as his own product a chattel manufactured by another is subject to the same liability as though he were its manufacturer."
I am not unaware that Mobberly was a case based on negligence in design, not strict liability. However, once a plaintiff has shown the existence of a defect in a product at the time he purchased it — the first step into the realm of strict liability — he should be able to rely on the rule announced inMobberly. In the instant case Ford itself manufactured the chassis and marketed the finished vehicle in its own name and as its own product and warranted it. With regard to the plaintiff, therefore, Ford should be answerable for a defect in the product. If Ford believes that Olson's work might be the cause of the misalignment, Ford may have a separate action against Olson or a crossclaim in the instant case as to liabilityinter se.
Plainly, this case presents a jury question. I respectfully dissent and favor a reversal of the judgment as to Ford.